Broyles, C. J.
1. Under the pleadings and the evidence the verdict was authorized. The contention argued in the brief of counsel for the plaintiff in error, that “a grantee or alienee of property causing a nuisance is not liable for- damages caused by its continued maintenance and accruing prior to a notice or request to abate” (Roberts v. Ga. Ry. & Power Co., 151 Ga. 241, 106 S. E. 258, 14 A. L. R. 1089), was not raised on the trial of the case, either by the pleadings or the evidence, and will not be considered by this court.
2. In the light of the entire charge of the court and the facts of the case, the grounds of the motion for a new trial, complaining of various excerpts from the charge and of the failure to charge upon a certain alleged material issue, show no error requiring another trial of the case.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.